Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I (claims 1-11) in the reply filed on October 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the instant claim 1, the preamble states that the claimed process is for preparing “a radioactive solution of Sn-117m tetraiodide”; however, the final obtained after the evaporating step is “dry Sn-117m tetraiodide”.
The term “low boiling” in claim 2 is a relative term which renders the claim indefinite. The term “low boiling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what range of boiling point could be considered as “low boiling”, 150oC or lower, 100oC or lower?
For the instant claim 10, there is no clear antecedent basis for “the reactants” and “the distillate”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Teo et al (“How flip teaching supports undergraduate chemistry laboratory learning”, Chem. Educ. Res. Pract., 2014, 15 pp. 550-567) in view of WO 2016/022515.
Teo et al disclose a process for producing tin (IV) iodide.  In the process, tin, iodine and chloroform (solvent) is placed in a flask containing a stirrer bar and equipped with a reflux condenser, then the flask is gently heated with stirring until a mild reflux is maintained (note page 561, “Appendix A: year 1 synthesis of tin (IV) iodide”, “Practical procedure extracted from laboratory manual).  This step is considered as the “reacting” step in the instant claim 1. 
The product is filtered through a loose cotton or glass wool plug, and the filtrate is collected.  Any unreacted tin metal will remain in the funnel.  A boiling stone is added to the filtrate and concentrate the solution on a steam bath to approximately 2 ml.  Cool the resulting solution in an ice-water bath, and collect the tin (IV) iodide by suction filtration  (note page 561, “Isolation of the product”).  The concentration step is considered as the “evaporating” step in the instant claim 1.  It would have been obvious to one skilled in the art to further “concentrate” the solution to remove all of the solvent to recover a solid product instead of precipitating the solid by cooling because these methods are analogous methods for recovering solids from a solution.
For the instant claims 2-6, the chloroform (trichloromethane) is used as the solvent in Teo et al, such solvent would naturally have low boiling point and be capable of dissolving I2 and Sn tetraiodide.  The use of trichloromethane in Teo et al fairly suggests that other chloromethanes such as dichloromethane would be suitable as the solvent for the process.  Teo et al only disclose the use of chloroform as the solvent, this fairly discloses that the organic solvent excludes alcohol.
For the instant claims 7-9, it is known that the reaction between Sn and iodine is:
Sn  + 2 I2 [Wingdings font/0xE0] SnI4
	Since SnI4 is the desired product, it would have been obvious to one skilled in the art to use I2 in slight excess to ensure that all of the Sn reactant would be converted into SnI4.
	For the instant claim 10, it would have been obvious to one skilled in the art to recover any excess I2 through any known method.
	For the instant claim 11, Teo et al does not specifically disclose the temperature for the concentrating step (i.e. the remove the solvent by evaporation); however, since trichloromethane has a boiling point of 61.2oC, it would have been obvious to one skilled in the art to use a temperature around the boiling point of the solvent to evaporate the solvent.

	The difference is Teo et al does not disclose that the Sn is a radioactive Sn containing Sn-117m.
	WO ‘515 discloses a method of purifying a high specific activity Sn-117m composition, comprising”
	Extracting an iodide complex of Sn-117m with an organic solvent from an acidic aqueous cadmium solution, said cadmium solution comprising a dissolved irradiated cadmium target, and acid and a source of iodide, to provide an organic solvent layer comprising the iodide complex of Sn-117m that is substantially reduced in cadmium content and an acidic cadmium aqueous layer (note claim 1).  The irradiated cadmium target is considered as the claimed “radioactive solid Sn containing Sn-117m”.
	WO ‘515 can be applied to teach that suitable solvents are dichloromethane, chloroform (note paragraph [0012]).
	The iodide complex of Sn-117m is tin tetraiodide (note claim 13).
	It would have been obvious to one of ordinary skill in the art to use the irradiated cadmium target as the starting material to provide the Sn reactant in the process of Teo et al because it would form the iodide complex of Sn-117m in the form of tin tetraiodide as desired in WO ‘515.

Claim(s) 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/022515 in view of Teo et al (“How flip teaching supports undergraduate chemistry laboratory learning”, Chem. Educ. Res. Pract., 2014, 15 pp. 550-567).
WO ‘515 is applied as stated in the above rejection.
WO ‘515 discloses that exemplary sources of iodide include, but are not limited to, hydrogen iodide (HI) or an iodide salt (note paragraph [0011]).
The difference is WO ‘515 does not disclose the use of a solution of I2 as the reactant.
Teo et al is applied as stated above.  Teo fairly disclose that I2 can react with Sn to form SnI4 in the presence of an organic solvent.  Teo et al can be further applied for other process conditions and/or steps.
It would have been obvious to one of ordinary skill in the art to use I2 in the process of WO ‘515, because Teo et al fairly suggests that Sn and I2 would react to form the desired SnI4.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        November 19, 2022